DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/10/21 regarding claims 1 and 21 have been fully considered but they are not persuasive.
Regarding claims 1 and 21, it is argued that Kang fails to teach the first interconnection structures are separated from each other.
	Please note that Kang (figure 8) clearly shows eight (8) individual interconnection structures that are separated from each other.
Applicant’s arguments, see the claim amendments filed 8/10/21, with respect to the rejection(s) of claim(s) 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.	

Claim Rejections - 35 USC § 103
Claims 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 8,519,470, in view of Ishikawa et al., US 9,018,969.
Regarding claim 1, Kang (figures 8-10) teaches a semiconductor device, comprising:
a plurality of first interconnection structures 110/120/160 between and electrically connected to the first electronic component 102 and the second electronic component, wherein the first interconnection structures are separated from each other (figure 8 shows 8 interconnection structures separated from each other), each of the first interconnection structures 110/120/160 has a length along a first direction substantially parallel to a surface of the first electronic component 102 and a width along a second direction substantially parallel to the surface and substantially perpendicular to the first direction, and the length is larger than the width.
Each interconnection structure is the combination of 110/120/160 to form one structure that is longer than it is wide.
Kang fails to teach a first electronic component; a second electronic component; a third electronic component, wherein the second electronic component is between the first electronic component and the third electronic component; and a plurality of second interconnection structures between and electrically connected to the second electronic component and the third electronic component.
Ishikawa (figure 6) teaches a first electronic component 103; a second electronic component 102; a third electronic component 101, wherein the second electronic component 102 is between the first electronic component 103 and the third electronic component 101; and a plurality of second interconnection structures (unlabeled
component connecting 102 & 101) between and electrically connected to the second electronic component 102 and the third electronic component 101.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Ishikawa in the invention of Kang because Ishikawa’s structure is a conventionally known and used in the art structure. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, though Kang fails to teach a ratio of the length to the width of at least one of the first interconnection structures is greater than 2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
As to claim 3, Kang (figure 1) teaches the first electronic component comprises a plurality of electrical terminals 145, and each of the first interconnection structures 110/120/160 is electrically connected to more than one of the plurality of electrical terminals 145 of the first electronic component.
In re claim 4, Kang (figure 8) teaches the plurality of the first interconnection structures 110/120/160 are arranged in the second direction, and each of the first interconnection structures 110/120/160 are extended along the first direction. They extend from the middle toward the edge (first direction) in multiple rows (second direction).
Concerning claim 5, Kang (see marked up figure 1 below) teaches the plurality of first interconnection structures 110/120/160 comprises a first set of first interconnection structures ((left and a second set of first interconnection structures, the first interconnection structures of the first set are electrically connected, the first interconnection structures of the second set are electrically connected, and the first interconnection structures of the first set and the second set are arranged alternately (the middle ends of each interconnection structure alternate) in the second direction and electrically disconnected from one another.

    PNG
    media_image1.png
    717
    700
    media_image1.png
    Greyscale

Pertaining to claim 6, Kang (figure 1) teaches at least one of the first interconnection structures (the right side 110/120/160) comprises a plurality of segmented interconnection structures (the segments are the horizontal portions of each interconnection structure.
In claim 7, Ishikawa (page 6, lines 22-33 teaches 101, 102 & 103 are semiconductors chips) teaches each of the first electronic component, the second electronic component and the third electronic component individually comprises one of an integrated passive device, an active device, an interposer, a package structure, a package substrate or a printed circuit board.
Claims 8-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 8,519,470, in view of Lin et al., US 8,148,806, and Ahn et al, US 9,006,081.
Regarding claim 8, Kang (figure 8) teaches a semiconductor device, comprising:
a plurality of bar-like first interconnection structures 110/120/160 between and electrically connected to the first electronic component and the second electronic component (figure 10 connects 102 with 202), wherein each of the bar-like first interconnection structures 110/120/160 has a length along a first direction substantially parallel to a surface of the first electronic component and a width along a second direction substantially parallel to the surface and substantially perpendicular to the first direction, the length is larger than the width.
Kang fails to teach a first electronic component; a second electronic component; a third electronic component; and a plurality of second interconnection structures between and electrically connected to the second electronic component and the third electronic component, wherein a distance between the first electronic component and the second electronic component is substantially equal to a height of the first interconnection structure, and a distance between the second electronic component and the third electronic component is substantially equal to a height of the second interconnection structure.
Lin (figure 2A) teaches a first electronic component CH2; a second electronic component PCB2; a third electronic component CH1; and a plurality of second interconnection structures B between and electrically connected to the second electronic component PCB2 and the third electronic component CH1, wherein a distance between the first electronic component CH1 and the second electronic component PCB2 is substantially equal to a height of the first interconnection structure B, and a distance betwe0en the second electronic component PCB2 and the third electronic component CH2 is substantially equal to a height of the second interconnection structure B.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Lin in the invention of Kang because Lin teaches a commonly and conventionally known and used structure. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Lin fails to teach an underfill layer between the second electronic component and the third electronic component, and at least laterally surrounding the plurality of second interconnection structures, wherein a portion of sidewall of the third electronic component is covered by the underfill layer.
Ahn (figure 4H) teaches the use of an underfill 830 between two electronic components (102 & 950) that at least laterally surrounding the plurality of second interconnection structures 113, wherein a portion of sidewall of the third electronic component 102 is covered by the underfill layer 830.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the underfill of Ahn in the invention of Lin because such an underfill protects the interconnection structures 113 from the environment and by covering a portion of the sidewall forms a strong mechanical bond that is resistant to peeling.
With respect to claim 9, though Kang fails to teach a ratio of the length to the width of at least one of the first interconnection structures is greater than 2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
As to claim 10, Kang (figure 1) teaches the first electronic component comprises a plurality of electrical terminals 145, and each of the first plurality of bar-like first interconnection structures 110/120/160 is electrically connected to more than one of the plurality of electrical terminals 145 of the first electronic component.
In re claim 11, Kang (see marked up figure 1 above) teaches the plurality of bar- like first interconnection structures 110/120/160 comprises a first set of first interconnection structures ((left and a second set of first interconnection structures, the first interconnection structures of the first set are electrically connected, the first interconnection structures of the second set are electrically connected, and the first interconnection structures of the first set and the second set are arranged alternately (the middle ends of each interconnection structure alternate) in the second direction and electrically disconnected from one another.
Concerning claim 12, Kang (figure 1) teaches at least one of the bar-like first interconnection structures (the right side 110/120/160) comprises a plurality of segmented interconnection structures (the segments are the horizontal portions of each interconnection structure.
Pertaining to claim 13, though Kang and Ahn fail to teach the height of each of the second interconnection structures is larger than the height of each of the bar-like first interconnection structures, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the different sized second interconnection structure in the invention of Kang and Ahn through routine experimentation (MPEP 2144.05). The size of the interconnection structures would vary based upon the size of the component and the keeping in mind the need to make things as small as possible.
In claim 14, though Kang and Ahn fail to teach the height of each of the second interconnection structures is less than the height of each of the bar-like first interconnection structures, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the different sized second interconnection structure in the invention of Kang and Ahn through routine experimentation (MPEP 2144.05). The size of the interconnection structures would vary based upon the size of the component and the keeping in mind the need to make things as small as possible.
Claims 21-26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al., US 8,519,470, in view of Ahn et al, US 9,006,081, and Chang et al., US 8,853,853.
Regarding claim 21, Kang teaches a semiconductor device, comprising:
Kang (figures 8-10) teaches a semiconductor device, comprising:
a plurality of first interconnection structures 110/120/160 between and electrically connected to the first electronic component 102 and the second electronic component, wherein the first interconnection structures are separated from each other (figure 8 shows 8 interconnection structures separated from each other), each of the first interconnection structures 110/120/160 has a length along a first direction substantially parallel to a surface of the first electronic component 102 and a width along a second direction substantially parallel to the surface and substantially perpendicular to the first direction, and the length is larger than the width.
	Kang fails to teach a first electronic component; a second electronic component; a third electronic component, wherein the second electronic component is between the first electronic component and the third electronic component; a plurality of second interconnection structures between and electrically connected to the second electronic component and the third electronic component.
Ahn (figure 2h) teaches a first electronic component 102a; a second electronic component 102b; a third electronic component 950; and a plurality of second interconnection structures 113 between and electrically connected to the second electronic component 102b and the third electronic component 950, wherein a distance between the first electronic component 102a and the second electronic component 102bis substantially equal to a height of the first interconnection structure 113, and a distance between the second electronic component 102b and the third electronic component 950 is substantially equal to a height of the second interconnection structure 113.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Ahn in the invention of Kang because Ahn teaches a commonly and conventionally known and used structure. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Kang fails to teach each of the first interconnection structures comprises a first conductive layer, a second conductive layer over the first conductive layer, and a third conductive layer over the second conductive layer, widths of the first conductive layer, second conductive layer and third conductive layer are substantially equal to the width of the first interconnect structure.
Chang (figure 4B) teaches each of the first interconnection structures 400 comprises a first conductive layer 110, a second conductive layer 112 over the first conductive layer 110, and a third conductive layer 220 over the second conductive layer 112, widths of the first conductive layer 110, second conductive layer 112 and third conductive layer 110 are substantially equal to the width of the first interconnect structure 400.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the three layer interconnection structure of Chang in the invention of Kang and Ahn because Chang teaches a commonly known and used interconnection structure. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).2
With respect to claim 22, though Kang fails to teach a ratio of the length to the width of at least one of the first interconnection structures is greater than 2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
As to claim 23, Kang (see marked up figure 1 above) teaches the plurality of bar- like first interconnection structures 110/120/160 comprises a first set of first interconnection structures ((left and a second set of first interconnection structures, the first interconnection structures of the first set are electrically connected, the first interconnection structures of the second set are electrically connected, and the first interconnection structures of the first set and the second set are arranged alternately (the middle ends of each interconnection structure alternate) in the second direction and electrically disconnected from one another.
In re claim 24, Kang (figure 1) teaches at least one of the bar-like first interconnection structures (the right side 110/120/160) comprises a plurality of segmented interconnection structures (the segments are the horizontal portions of each interconnection structure.
Concerning claim 25, Chang (column 2, lines 62-66) teaches an underfill layer between the second electronic component and the third electronic component.
Pertaining to claim 26, Kang (figure 10) teaches an encapsulant 220 encapsulating at least a portion of the third electronic component 102.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/16/2021